By the Court.
The referees, at the time of the hearing of the cause before them, had no right to make any allowance for the judgments against the defendants as trustees. They had never been adjudged trustees upon a disclosure made by them, and without such adjudication, they do not bring themselves within St. 1834, c. 617, § 1.
The order of Southard was not to affect the award, but was rather to be a consequence of it. It should be allowed in part payment of the plaintiffs’ claim.
The plaintiffs claim interest in this case; but we do not know any legal principle by which interest is to be added to the sum awarded. The award must be accepted without interest. Exceptions overruled.